Title: From George Washington to Robert Howe, 4 July 1783
From: Washington, George
To: Howe, Robert


                        
                            sir
                            Head Quarters 4th July 1783
                        
                        I have this Morng been favored with your two Letters of the 1st of July—with a Resolution of Congress
                            directg you to proceed with the Troops to Phila.
                        The March of the Detachment of Jacksons Regiment had not been countermanded by me—but I am glad to find it
                            has been done under directions of Congress. I am &c.

                    